Citation Nr: 1033148	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-35 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

Entitlement to a total disability rating for compensation on the 
basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) Regional 
Office in Winston-Salem, North Carolina (RO).

The issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability (TDIU) is 
again remanded to the RO via the Appeals Management Center in 
Washington, D.C.


REMAND

VA will grant a TDIU when the evidence shows that a veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).  TDIU benefits are granted 
only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  If there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for TDIU benefits; if there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when a 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability or 
disabilities, and consideration is given to a veteran's 
background including employment and educational history.  38 
C.F.R. §4.16(b).  The Board does not have the authority to assign 
an extraschedular total disability rating for compensation 
purposes based on individual unemployability in the first 
instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In 
determining whether unemployability exists, consideration may be 
given to a veteran's level of education, special training, and 
previous work experience, but it may not be given to his age or 
to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's appeal was remanded by the Board in October 2009.  
At that time, the RO was directed to obtain an opinion as to the 
Veteran's employability in light of his right eye disorder, his 
only service-connected disorder.  Special consideration was to be 
given to the secondary effect, if any, of the nonservice-
connected left eye disorder, due to the eyes being a paired 
organ.  The January 2010 VA opinion noted that the Veteran's 
right eye disorder rendered him as a one-eyed, monocular patient, 
and that this would limit his ability to be employed in 
occupations requiring full visual field from both eyes and depth 
perception.  The examiner further noted that "[t]his might 
include a [commercial drivers' license], since I would hope that 
depth perception is required."  With respect to the effect of 
the nonservice-connected left eye disorder on the right eye, and 
therefore on the Veteran's employability, the examiner stated 
that the Veteran's left eye disorder was not due to or related in 
any way to the right eye disorder.  Moreover, the examiner 
continued, since the Veteran had 20/20 vision in his left eye, he 
would be eligible for any employment, physical or sedentary, that 
would be consistent with his status as a one-eyed patient, 
meaning that he would likely be unable to obtain employment that 
required binocular vision.

In the July 2010 post-remand brief, the Veteran's representative 
argued that the VA opinion was inadequate because it failed to 
comment as to the contents of the Social Security Administration 
records.  The representative also asserted that the opinion with 
respect to the impact of the left eye disorder on the right eye 
disorder was inadequate because it addressed the causative 
relationship between the two disorders, not whether the left eye 
disorder had an additional impact on the Veteran's employability 
in addition to that created by the right eye disorder.

The Board emphatically agrees.  The January 2010 opinion's 
biggest failing is that it identified the Veteran's right eye 
disorder as having an impact on his employability, and indicated 
that it would preclude him from any employment requiring 
binocular vision.  Yet it neglected to address whether the 
Veteran's level of education, special training, and previous work 
experience, in conjunction with the disability created by the 
service-connected right eye disorder, would essentially preclude 
him from employment as a whole.  These are critical questions, 
especially when the Veteran's has only a high school education 
and his employment history is primarily in the commercial 
trucking business.  However, the Board cannot make this 
determination on its own, as it is prohibited from exercising its 
own independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

As such, the issue of entitlement to TDIU is remanded for the 
following actions:

1.  Forward the Veteran's claims folder 
and a copy of this Remand to the Director 
of Compensation and Pension Service for 
extra-schedular consideration so that the 
impact that the Veteran's service-
connected right eye vision loss has on his 
employability may be determined.  The RO 
should include a full statement as to the 
Veteran's service-connected disability, 
employment history, educational and 
vocational attainment, and all other 
factors having a bearing on the issue.  
Specific attention should be given to the 
Veteran's work and educational history as 
documented, as well as the May 2007 Social 
Security Administration disability 
determination and the records considered 
therein, the April 2004 North Carolina 
Division of Motor Vehicles notice 
suspending the Veteran's commercial 
driver's license, and the Veteran's lay 
evidence as stated by him at the August 
2009 Board hearing.  

2.  When the above development has been 
completed, readjudicate the issue of 
entitlement to TDIU.  If the benefit 
sought on appeal remains denied, provide 
an additional supplemental statement of 
the case to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, return the appeal 
to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


